Holden, J.,
delivered the opinion of the court.
The appellant, Mrs. Daisy Phillips, petitioned the chancery court for an allowance of twenty-five dollars per month out of the estate of her son, Eay Phillips, who has been adjudged insane and is now in the hospital, for her support and maintenance, and, the chancellor having disallowed her petition, she prosecutes this appeal.
The appellant is the mother of Eay Phillips, and is now also his guardian, appointed by the court. He was living with his mother and contributing to her support when he became insane. He is a single man, having no family or close relatives depending upon him, or having lived with him except his mother. She was and is now dependent upon her son for support, and received twenty-five dollars per mQnth from him before he was adjudged insane. This twenty-five dollars per month he contributed to her support out of an allotment of eighty dollars per month by the United States government, on account of disability received while serving in the army. The appellant, his mother, who is now his guardian, asks the court to continue this allowance to her and cites section 2438, Code of 1906 (Hemingway’s Code, section 1999), which provides, among other things, that the guardian of an insane person shall apply so' much of his estate as may be necessary for the comfortable maintenance and support of the ward “and of his family, if he have any,” etc.
We infer that the chancellor refused to give the relief petitioned for, because he construed the statute with reference to “his family” as meaning the ward’s wife and children, and that it does not apply to his mother. We disagree with the chancellor in his construction of the statute. We shall not undertake to decide who is and who is *686not a member of the family in every case, but in the case at bar we think the mother of the ward is “of his family,” for the reason that he lived with his dependent mother and contributed twenty-five dollars per month to her support before he was declared insane out of the eighty dollars per month allowance granted him by the government. Therefore the ward here has no other family, and we think, under the facts of this case, his mother is a member .of his family and is entitled to the support given by the statute. Lawson v. Lawson, 15 Cal. App. 496, 115 Pac. 461, 462, 464.
The decree of the lower court is reversed, and judgment entered here for appellant.

Reversed.